Case 1:17-cv-01365-JEJ Document 51-2 Filed 12/17/18 Page 1 of 3 PageID #: 672




                  EXHIBIT 2
 Case 1:17-cv-01365-JEJ Document 51-2 Filed 12/17/18 Page 2 of 3 PageID #: 673



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 CRYSTAL BRAY and SAMUEL COOK, on                   )
 behalf of themselves and all others similarly      )     CASE NO. 1 :17-cv-01365-JEJ
 situated,                                          )
                                                    )
                                Plaintiffs,         )
                                                    )
                 v.                                 )   DECLARATION OF
                                                    )   JOSEPH F.MAHAN
 GAMESTOP CORPORATION,                              )
                                                    )
                                Defendant.          )
                                                    )




        I, Joseph F. Mahan, declare as follows:

            1.   I am a Client Services Manager for Heftier Claims Group ("Heftier") in

Philadelphia, Pennsylvania.    I am over twenty-one years of age and am authorized to make this

declaration on behalf of Heftier and myself. The following statements are based on my personal

knowledge and information provided by other experienced Heftier employees working under my

supervision. If called as a witness I could and would testify competently, thereto.

            2.   On December 13, 2018, Heftier was informed of the objection received on behalf

of Ms. Pamela Sweeney. In response, Heftier is providing the below details related to her claim

that she is a Class Member and had contacted the claims administrator.

            3.   Heftier maintains two records on file class members with the name Pamela

Sweeney. Heftier can confirm that both records on file for Pamela Sweeney contain the same

address located in Myrle Beach, SC. Heftier has no record for a Pamela Sweeney that is associated

with an address located in Madison, WI, in where the objector resides.

            4.   As of December 17, 2018 Heftier has received 2,545 calls totaling 134 hours 25

minutes and 33 seconds to the TVR system providing general information about the Settlement.

Of the 2,545 calls to the IVR system 1,317 calls totaling 84 hours 14 minutes and 32 seconds have

elected to speak with a live representative or leave a voice message for a return call. Heftier utilizes



H0082731.
 Case 1:17-cv-01365-JEJ Document 51-2 Filed 12/17/18 Page 3 of 3 PageID #: 674



up to 3 customer service representatives Monday through Friday to handle calls related to the

Settlement.

            5.     On November 29, 2018, Heffler received a voicemail from objector Pamela

Sweeney. On November 30, 2018, Heffler returned Ms. Sweeney's phone call and the following

occurred: a) Ms. Sweeney requests her Class Member ID in order to file a claim online; b) Heffler

was unable to verify the address Ms. Sweeney provided and, therefore, it did not provide Ms.

Sweeney with a Class Member ID; c) Heffler suggested printing a generic claim form online and

sending it via USPS; d)         Ms. Sweeney again asked if there is a Pamela Sweeney located in

Wisconsin; (e) Heffler confirmed that there is no Pamela Sweeney located in Wisconsin on file;

(f) Ms. Sweeney states that she is having difficulty obtaining verification of purchases as

supporting documentation from GameStop; (g) Heffler again suggested printing and mailing a

generic claim form and making a note that documentation will soon follow; (h) Heffler provided

the claim filing deadline, December 13, 2018, to Ms. Sweeney; (i) Ms. Sweeney stated that she

will be mailing the claim form.

            6.     If there were a Ms. Sweeney from Madison, Wisconsin who was really a class

member, her name would have appeared on the Class Member List.

            7.     As of December 17, 2018, Heffler has not received a claim form for objector

Pamela Sweeney.

            8.     As of December 17, 2018, Heffler has received no email correspondence from

objector Pamela Sweeney (my understanding is she emailed her objection to counsel).

            9.     As of December 17, 2018, Heffler has received no mail correspondence from

objector Pamela Sweeney.

            I declare under penalty of perjury under the laws of the United States that the above is true

and correct to the best of my knowledge and that this Declaration was executed on December 17,

2018 in Philadelphia, Pennsylvania.




                                                                   GSfiPH F. MAHAN



H0082731.                                         2
